DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 26 July 2021, claims 1, 7, and 13 are amended per Applicant's request. Claims 2, 8, and 14 are cancelled. No claims were withdrawn. Claims 21-23 are new. Therefore, claims 1, 3-7, 9-13, and 15-23 are presently pending in the application, of which claims 1, 7, and 13 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is maintained.



Response to Arguments
Applicant’s arguments filed 26 July 2021 with respect to the rejection of the claims (Remarks, p. 8) have been fully considered but are not persuasive. Applicant’s amendments have not overcome the 101 rejection (for the reasons set forth in the 101 rejection below). Applicant’s amendments, upon further search and consideration, have also been found to be indistinguishable from the prior art of record.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite a mental task or process of collecting and comparing data. The claimed methods do not require complex calculations, nor do they identify any steps beyond those which can be practically performed in the mind by a person. For example, a person would be able to view the incoming data, identify the file sizes, and determine that two files are correlated based on similar file sizes.
With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being practically performed in the mind of a person. More particularly, there are no limitations that necessarily confine the analysis steps to the realm of computers.
“[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
See also, e.g., MPEP § 2106.04(a)(2)(II) (citing Electric Power Group; also citing Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011), where the mental process claim was directed to collecting and comparing known information, which were steps that could be practically performed in the human mind).

	The claims are not integrated into a practical application of the judicial exception.
Mere data gathering”; see, e.g., CyberSource v. Retail Decisions Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), where the abstract claims obtained information about transactions using the Internet to verify credit card transactions).
	Independent claims 1, 7, and 13 further recite “entering”—i.e., storing—the file activity occurrences and information related to each occurrence. Such a limitation is an insignificant extra-solution activity, describing an intended function rather than a particular means of achieving a result.
	Independent claims 1, 7, and 13 further recite that the monitored/collected data pertains to file read and created activities (which relate to a file copy activity). Such limitations amount to nothing more than an attempt to limit the claims to a particular technological environment, i.e., insignificant field-of-use limitations, describing the context rather than the manner of achieving a result. See, e.g., MPEP §2106.05(h) (see the list of examples of limitations that courts described as merely indicating a field of use or technological environment, in particular, bullet point (iv) where “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [was an insignificant field-of-use limitation], because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer” (citing FairWarning1)).
	Additionally, independent claims 1, 7, and 13 further recite that the claimed steps are performed by a file copy module (on a security analytics system). This is nothing more than attempting to limit the claims to a particular technological environment or field of use, i.e., stating the abstract concept while adding the words “apply it with a computer”, with the same deficient result (i.e., does not move the claims outside the abstract realm).
Additionally, the independent claims’ (common) queue similarly amounts to nothing more than an insignificant field-of-use limitation, providing nothing more than a generic environment in which the claimed method is performed. The recitation of a storage structure slightly more detailed than a generic storage does not amount to significantly more.2 Even with the addition of the limitation specifying that the queue is common to the computing device and one or more connected devices, this is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological environment.
	Additionally, the independent claims recite registering a callback function for one or more devices. This is nothing more than an insignificant extra-solution activity that is merely a nominal or tangential addition to the claim.
	Dependent claims 3, 9, and 15 recite implementing Media Transfer Protocol to send and receive files. This is nothing more than an attempt to limit the claims to a particular technological field or field-of-use, describing the context rather than a particular manner of achieving the result.
Similarly, dependent claims 4, 10, and 16 attempt to narrow the type of information gathered to size of the file and a time stamp as to when the file transfer activity took place. Again, such limitations amount to nothing more than attempting to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving a result. See, e.g., Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) (“[an] abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet…”).
	Dependent claims 5, 11, and 17 recite dynamically updating the (common) queue. This nothing more than an insignificant extra-solution activity that is merely a nominal or tangential addition to the claim.
(Note that the use of a queue has already been addressed in the independent claims as being nothing more than an insignificant field-of-use limitation).
	Dependent claims 6, 12, and 18 recite providing a list of file copy activities based on the (entry) pairs determined to be file copy activities. Such limitations amount to nothing more than filtering data based on some criteria—namely, based on entry pairs determined to be file copy activities. Firstly, this is nothing more than attempting to limit the filter criteria to file copy activities based on the (entry) pairs determined to be file copy activities, amounts to nothing more than an attempt to limit the claims to a particular technological environment, i.e., an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Secondly, providing a list of entry pairs amounts to nothing more than an insignificant post-solution activities (providing a tangential or nominal addition to the claims).
	Dependent claims 19 and 20 recite deploying the software instructions for implementing the claimed invention to a client system/user from a server system/service provider at a remote system (claim 19 only) on an on-demand basis (claim 20 only). Such limitations amount to nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological environment.
	Dependent claims 21-23 recite the comparing of the entries is based on occurrences of file activities over a predetermined time window. However, this is nothing more than an insignificant field-of-use limitation, describing the context (i.e., a predetermined time window) rather than a particular manner of achieving the claimed result of comparing the file entries.
	The claims’ recitation of various hardware components storing instructions, amount to nothing more than an attempt to limit the abstract idea to a particular technological environment, i.e., stating an abstract idea while adding the words “apply it with a computer”, which is not enough for patent eligibility.

	The claims do not contain any additional elements that amount to significantly more than the judicial exception.
Independent claims 1, 7, and 13 further recite “entering”—i.e., storing—the file activity occurrences and information related to each occurrence. Such a limitation is nothing more than the well-understood, routine, and conventional activity. See MPEP § 2106.05(d) (“Storing and retrieving information in memory”; see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Dependent claims 2, 8, and 14 recite registering a callback function for one or more devices. Registering a callback function for monitoring activities is well-understood, routine, and conventional.3,4,5,6
Dependent claims 5, 11, and 17 recite dynamically updating the (common) queue. Such limitations of updating stored data is nothing more than a form of electronic recordkeeping—one of the most basic functions of a computer (i.e., is well-understood, routine, and conventional). See Alice Corp. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347 (2014) at pp. 15, quoting Benson (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, and conventional activit[ies]’ previously known to the industry” (citing Mayo).
Dependent claims 6, 12, and 18 recite providing a list of file copy activities based on the (entry) pairs determined to be file copy activities. Such limitations amount to nothing more than filtering data based on some criteria—namely, based on entry pairs determined to be file copy activities. Firstly, filtering data is well-understood, routine, and conventional. See Bascom7 (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”). See also Erie Indemnity8 (“remotely accessing user-specific information is abstract, and thus fails under step one”).
Secondly, providing a list of entry pairs is also well-understood, routine, and conventional. See MPEP § 2106(d)(II) (“Receiving or transmitting data over a network” (i.e., the “providing” step); “Storing and retrieving information in memory” (i.e., the retrieval of stored data entries relating to file copy activities, which implicitly precedes the “providing” step)).

	
	Even when the claim elements are considered as an ordered combination, they add nothing that is not already present when the elements are considered separately. The claim elements as a whole are directed to insignificant field-of-use limitations (attempting to limit the claims to a particular technological environment), and insignificant extra-solution activities (those extra-solution activities being directed to well-understood, routine, and conventional activities). The claims do no more than recite an abstract concept using generic computing components, where the additional elements do nothing more than state the function, context, and/or use of the claimed invention, rather than an integration of the claim elements into a practical application of that idea.
Thus, when taken as a whole (i.e., in particular, when removing the field-of-use limitations attempting to limit the claims to a particular technological environment), the claims do nothing more than collect, store and retrieve certain data meeting a particular filter criterion (i.e., pairs of entries having a same file size corresponding to a file copy activity). Such operations are well-understood, routine, and conventional activities of a computer. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory”, which is a well-understood, routine, and conventional function). See also Alice at pp. 15 (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer….” (citing Benson, which noted that a computer “operates…upon both new and previously stored data”)).
The concept embodied by the majority of the limitations describes only the abstract idea of collecting, storing, and comparing data. The claims do no more than break the abstract idea into basic steps and add token extra-solution activity, with no meaningful limitations to convert the abstract idea into a practical application of that idea. Thus, the claims are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the claims as a whole. See, e.g., TLI Communications LLC v. AV Automotive, L.L.C., 823 F.3d 607 (Fed. Cir. 2016).
Therefore, for at least the aforementioned reasons, the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al. (“Mraz”) (US 2014/0208420 A1), in view of Dostert et al. (“Dostert”) (US 2006/0248177 A1), in further view of Dalmia et al. (“Dalmia”) (US 2014/0025840 A1), in further view of Zunino et al. (“Zunino”) (US 2006/0005085 A1).
	Regarding claim 1: Mraz teaches A computer-implementable method for detecting file copy activity between a computing device and one or more connected devices comprising:
	monitoring file read and created activities between the computing device and the one or more connected devices, by a file copy module on a security analytics system on the computing device and the one or more connected devices (Mraz, [0050-0051] and [0064], where the send log module and receive log module monitor send/receive log files and/or third party application send/receive log files (or other system events) between send and receive applications on each set of server platforms. See Mraz, [0072], where status information included in the log files may be used for identifying security violations, i.e., thus in this manner, the monitoring system corresponds to the claimed “security analytics system”);
	gathering information by the file copy module related to each occurrence of file activities into a common [directory] common to the computing device and the one or more connected devices (Mraz, [0064], where send and receive applications on each set of server platforms (i.e., “computing device and the one or more connected devices”) are monitored together by channeling all send and receive log data (i.e., “gathering information…related to each occurrence of file activities”) through a single port on the receive side for each send/receive server pair in the system into a common OPMS receive directory9, i.e., all log data is available at one site (i.e., “common [directory] common to the computing device and the one or more connected devices”)), wherein the occurrences of file activities is performed over a predetermined time window (Mraz, [Abstract], [0014], and [0074], where the system generates a cumulative log file consisting of all status events for an associated at least one device that occur over a predetermined, fixed time interval (i.e., “over a predetermined time window”)) … .
	Although Mraz does not appear to explicitly teach file read and create activities are monitored, Mraz suggests in [0074] that all system events may require tracking, e.g., per regulatory requirements. Because file reads, file writes, file copies are forms of system events, it would have been obvious to have modified Mraz’s disclosure to monitor file read and create activities explicitly with the motivation of filtering events just to those activities pertaining to file copy events (i.e., for monitoring file transfer data), such that the system does not have to report/track every single event that occurs but only those that may be of importance/relevance to a user (thereby reducing processing overhead that is required for reporting/logging events).
	Mraz does not appear to explicitly teach registering a callback function for one or more of the connected devices; [a common] queue; entering by the file copy module the each occurrence and the information of the each occurrence as an entry into the common queue; and comparing entries by the file copy module in the common queue to determine entry pairs having same size file wherein determined pairs of file read and created relate to a file copy activity.
	Dostert teaches [a common] [trace file]; [and] entering by the file copy module the each occurrence and the information of the each occurrence as an entry into the common [trace file] (Dostert, [0050], where the system may provide a common trace output destination in the form of a common trace file, such that a common trace module having trace messages from multiple components will store these trace messages in one, common trace file as opposed to a separate trace file associated with each of the components (Dostert, [0044]). See Dostert, [0013], where a time-stamped entry may be recorded within the trace file for each event).
	Although Dostert does not appear to explicitly state that the data structure pertains to a queue as claimed, one of ordinary skill in the art would have found it obvious to have substituted Dostert’s trace file with a queue as claimed with predictably equivalent operating characteristics, since a trace file logs events as entries as they occur, i.e., there is some sort of sequential ordering in trace log files equivalent to the manner in which a queue sequentially orders information as it comes in. Furthermore, both Dostert’s trace file and the claimed queue represent information aggregated from multiple sources (thereby making them “common”), both data structures are utilized in the context of monitoring system events, and both data structures are utilized for storing such event data resulting from the monitoring. Thus, Dostert is equivalent to the claimed invention and the claimed invention does not distinguish over the prior art. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mraz and Dostert (hereinafter “Mraz as modified”) by substituting Mraz’s directory with a single common log file (as disclosed by Dostert) with the motivation of avoiding accessing multiple files (Dostert, [0052]).
	Mraz as modified does not appear to explicitly teach registering a callback function for one or more of the connected devices; and comparing entries by the file copy module in the common queue to determine entry pairs having same size file wherein determined pairs of file read and created relate to a file copy activity.
	Dalmia teaches comparing entries by the file copy module in the common queue to determine entry pairs having same size file wherein determined pairs of file read and created relate to a file copy activity (Dalmia, [0026], where file sizes of pairs of file transfers are compared, where a pair of file transfers with similar file sizes indicates a higher likelihood that the pair of file transfers are correlated to each other. See Dostert above with regards to the “common queue” limitation. See Dalmia, [0054-0055], where the disclosed system may be implemented as program code, the program code being implemented using a set of modules. Thus, although Dalmia does not appear to explicitly state the use of a “file copy module” as claimed, because Dalmia discloses the same claimed functions, Dalmia’s disclosure is equivalent to the claimed invention’s “file copy module”, and the claimed invention does not distinguish over the prior art).
	Although Dalmia does not appear to explicitly state wherein determined pairs of file read and created relate to a file copy activity, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The identification of file transfer pairs by comparing entries having the same file size would have been performed the same regardless of the specific activity involved (i.e., file read and created relating to a file copy activity, as claimed; a file transfer activity, as disclosed by Dalmia; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Dalmia’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mraz as modified and Dalmia (hereinafter “Mraz as modified”) with the motivation of quickly correlating pairs of file activities together (since comparing file sizes typically involves integer comparison, which is faster than, e.g., file names, and possibly more reliable to compare file sizes than file names, for example, in situations where files may be named differently on a source versus a destination system; see, e.g., Dalmia, [0030], where file sizes between file transfers may be more indicative of correlation between files than file names).
Mraz as modified does not appear to explicitly teach registering a callback function for one or more of the connected devices.
Zunino teaches registering a callback function for one or more of the connected devices (Zunino, [0174], where a client program sets event callbacks on the IGenericMonitors interface during an interface operation so that the detected events of each monitor may be reported to the client by the event handling mechanism. See Zunino, [0026], where the client refers to a client computer device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mraz as modified and Zunino (hereinafter “Mraz as modified”) with the motivation of (1) allowing each monitor’s detected events to be reported to a client (Zunino, [0174]) and providing a mechanism for which the client can query for specific information related to that event (Zunino, [0048]), and (2) easily logging data to a centralized log file10, such as Mraz’s log file.

	Regarding claim 4: Mraz as modified teaches The method of claim 1, wherein the information gathered for each occurrence includes size of the file and a time stamp as to when the file transfer activity took place (Mraz, [0077], where the log records include various information for each file transferred, including the file size, time of transfer, and time of receipt).

	Regarding claim 5: Mraz as modified teaches The method of claim 1, wherein the common queue is dynamically updated with entries (Mraz, [0104-0105], where the system provides a real-time report of file transfer activities between different source and destination applications based on the log files (i.e., “common queue”), thereby indicating that the log files themselves are being dynamically updated, which is necessary in order to provide a real-time report of file transfer activities). 

	Regarding claim 6: Mraz as modified teaches The method of claim 1 further comprising providing a list of file activities based on the entry pairs determined to be file copy activities (Mraz, [0105], where the system provides a report of file transfer activities between different source and destination applications, in which the system reconciled file transfer activities between different source and destination pairs (i.e., reconciliation indicating that the log files’ entries of file transfer activities were matched to one another, and thus corresponds to the claimed “entry pairs determined to be file copy activities”). The report includes the number of files sent versus the number of files received from each side of the system, where files not received are highlighted for further investigation and actions (i.e., “providing a list of file activities based on the entry pairs determined to be file copy activities”)).

	Regarding claim 7: Claim 7 discloses substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Mraz as modified teaches A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for [the claimed steps] (Dostert, [0074-0075], where disclosed embodiments may be implemented as a system comprising a bus with one or more processors coupled to nonvolatile memory to store information executable by a processor. It would have been obvious to one of ordinary skill in the art to have combined the teachings of Mraz and Dostert. Mraz’s disclosure suggests the use of a computing system, but does not appear to explicitly disclose the hardware configurations as claimed. Thus, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Mraz and Dostert with the motivation of embodying the computing system in a tangible manner in order to automatically execute the disclosed instructions in future situations).

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations claim 4, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations claim 5, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations claim 6, and is rejected for the same reasons.

	Regarding claim 19: Mraz as modified teaches The non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location (Mraz, [0068], where the OPMS system may be installed on each side of a transfer system to monitor each side of a transfer system separately, e.g., two OPMS systems must be installed one on each server. See also Mraz, [0084-0086], where one copy of OPMS send is installed on each server containing one or more applications to be monitored, one copy of OPMS receive is installed on a separate server at a remote location, and the OPMS web browser used to view the OPMS web data can be installed on a separate platform from the rest of the OPMS components, or on the same as the OPMS receive application in the reporting (remote) server (Mraz, [0062])).

	Regarding claim 21: Mraz as modified teaches The method of claim 1, wherein the comparing entries is based on the occurrences of file activities is performed over a predetermined time window (Dalmia, [0026], where file sizes of pairs of file transfers are compared, where a pair of file transfers with similar file sizes indicates a higher likelihood that the pair of file transfers are correlated to each other. See Dalmia, [0054-0055], where the disclosed system may be implemented as program code, the program code being implemented using a set of modules. Thus, although Dalmia does not appear to explicitly state the use of a “file copy module” as claimed, because Dalmia discloses the same claimed functions, Dalmia’s disclosure is equivalent to the claimed invention’s “file copy module”, and the claimed invention does not distinguish over the prior art.
See Mraz, [Abstract], [0014], and [0074], where the system generates a cumulative log file consisting of all status events for an associated at least one device that occur over a predetermined, fixed time interval (i.e., “over a predetermined time window”).
Note that Mraz, as modified by Dalmia, would result in Mraz’s cumulative log file consisting of all status events occurring within a predetermined time interval, being used as an input for comparing/analyzing by Dalmia’s system in [0026], and [0054-0055]. Therefore, the combination of Mraz and Dalmia disclose this particular claim limitation). 

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al. (“Mraz”) (US 2014/0208420 A1), in view of Dostert et al. (“Dostert”) (US 2006/0248177 A1), in further view of Dalmia et al. (“Dalmia”) (US 2014/0025840 A1), in further view of Zunino et al. (“Zunino”) (US 2006/0005085 A1), in further view of Krig (“Krig”) (US 2009/0222602 A1).
	Regarding claim 3: Mraz as modified teaches The method of claim 1, but does not appear to explicitly teach wherein the computing device and one or more connected devices implement Media Transfer Protocol to send and receive files.
Krig teaches wherein the computing device and one or more connected devices implement Media Transfer Protocol to send and receive files (Krig, [0131], where the system utilizes media transfer protocol (MTP) to send a media file from a portable device to a remote PC initiator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mraz as modified and Krig by substituting Mraz’s TCP/IP or UDP with Krig’s Media Transfer Protocol with predictably equivalent operating characteristics (i.e., that certain protocols are utilized for transmitting data, and various events/activities related to the data transmissions are monitored). One of ordinary skill in the art would have found it obvious to incorporate the Media Transfer Protocol as disclosed by Krig with the motivation of facilitating communication with media devices that have transient connectivity (having intermittent or infrequent connections with a computer system or other device, and typically fulfill their primary functionality while not connected to a computer system or other device), and also enable command and control of these media devices including monitoring of device-initiated events (Krig, [0006-0007]). 

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations claim 3, and is rejected for the same reasons.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mraz et al. (“Mraz”) (US 2014/0208420 A1), in view of Dostert et al. (“Dostert”) (US 2006/0248177 A1), in further view of Dalmia et al. (“Dalmia”) (US 2014/0025840 A1), in further view of Zunino et al. (“Zunino”) (US 2006/0005085 A1), in further view of Yousouf et al. (“Yousouf”) (US 2013/0346945 A1).
	Regarding claim 20: Mraz as modified teaches The non-transitory, computer-readable storage medium of claim 13, but does not appear to explicitly teach wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.
	Yousouf teaches wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (Yousouf, [0039-0040], where an end user can request to start and install a software application on a target server such as one of the customer/user’s platform space).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mraz as modified and Yousouf. Mraz suggests in [0062], [0068], and [0084-0086] transmitting the system application to remote systems. Furthermore, Dalmia suggests in [0059] that a copy of the program code can be transmitted to a second, distinct location to implement some or all the disclosed processes. Therefore, it would have been obvious to have incorporated Yousouf’s disclosure with the motivation of providing software-as-a-service, which frees customers from the procurement and maintenance of the hardware and software needed for executing applications (Yousouf, [0002]).














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
6 November 2021


    
        
            
        
            
    

    
        1 FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)
        2 See, e.g., BSG Tech LLC v. BuySeasons Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 9 (“the recited database structure…provides a generic environment in which the claimed method is performed….Thus, the recitation of a database structure slightly more detailed than a generic database does not save the asserted claims at step one”).
        3 Abramson (US Patent Publication No. 2007/0204003 A1) at [0084] (“an API of the download manager 220 may provide an interface, such as a function call or event callback, to provide access to monitoring one or more downloads in progress with the download manager 220”).
        4 Douglas et al. (US Patent Publication No. 2004/0049693 A1) at [0032] and [0046] (where a callback function is invoked as events are detected, allowing events detected to be forwarded to a sensor framework via the callback function. Such callback functions allow recording of events and logging messages).
        5 Zunino et al. (US Patent Publication No. 2006/0005085 A1) at [0048] and [0174] (where event information is passed to a client via the callback interfaces that the client provided to the monitoring component, where the callback interfaces provide notification to the client about every event that the monitors can detect, and a mechanism for which the client can query for specific information related to that event).
        6 Dalcher et al. (US Patent Publication No. 2015/0067763 A1) at [0026] (where an event invokes a registered callback for handling of the events, and the callback handler processes notifications).
        7 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016)
        8 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017)
        9 See also Mraz, [0083], where logs on both sides are produced for the send and receive applications, which will appear in the log file directory of whichever application is being augmented. Thus in this manner, using the embodiment disclosed by Mraz in [0064], all the send/receive application information will appear in the same, common OPMS receive directory.
        10 See Douglas et al. (US Patent Publication No. 2004/0049693 A1) at [0046] (“Convenient callback functions…for recording events and logging messages…allows a tighter integration into the…framework by allowing custom modules to easily log data to a centralized log file”).